Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are not Applicant's arguments filed 9/9/21 have been fully considered but they are not persuasive.  
“Applicant respectfully submits that the heat exchanger 150 of Grantham is centrally disposed above the hot aisle 122” (Applicant’s remarks of 9/9/21, p. 7).  The Examiner notes that fig. 5 of Grantham (US 2010/0300648) depicts to two symmetrical heat exchangers because each one has a respective gas “Liq” and “Vap” lines.  The Examiner notes that claims use the transitional phrase “comprising” which means that invention can actually include other unrecited elements.  Here, the heat exchanger member 502a in a first cooling sub-assembly is not claimed, and the heat exchanger member 401a in a second cooling sub-assembly is not claimed. 
Specification
The disclosure is objected to because of the following informalities: Para. [0100], line 2, “1360”should be --1330--.  Appropriate correction is required.
Claim Objections
Claims 2-12 are objected to because of the following informalities:
Claim 2, line 19, “heat” should be “the heat” having antecedence in “heat” in line 17;
a.	Claim 8, lines 3-4, “the at least one respective heat exchange member” should be “a respective at least one first or at least one second heat exchange member”;
b.	Claim 10, line 2, “a central portion” should be “the central portion” having antecedence in claim 2, line 21;
c.	Claim 11, lines 4-5, “towards one of the first or second server racks” is redundant limitation of claim 2, lines 20-21;
d.	Claim 12, line 3, requires “at least one [A] and [B].”  The examiner understands as “at least one [A] or [B].”  See Superguide v. DirecTV, 358 F.3d 870 (Fed. Cir. 2004) and Ex Part Jung (PTAB Appeal No. 2016-008290); and
e.	Claim 12, lines 4-7, “the at least one first heat exchange member is disposed adjacent to the first fluid section, towards one of the first or second server racks and the at least one second heat exchange member is disposed adjacent the second fluid section an opposite one of the first or second server racks” is understood as “the at least one first heat , the at least one second heat exchange member is disposed adjacent the second fluid section, and the at least one second heat exchange member offset from the central portion of the central ceiling towards an opposite one of the first or second server racks.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grantham (US 2010/0300648) and Ramsey (US 2013/0200266).
With respect to Claim 2, Grantham teaches a system for cooling server racks comprising: a first server rack enclosure sub-assembly (fig. 3, left side 144s and 146s) the first server rack enclosure sub-assembly configured to receive at least one first server rack (fig. 3, left side 124) configured to support at least one first server (¶[0033], l. 17), the first server rack enclosure sub-assembly defining a front portion (126 on left side 124) with respect to the at least one first server rack and a rear portion (128) with respect to the at least one first server rack, a second server rack enclosure sub-assembly (fig. 3, right side 144s and 146s), the second server rack enclosure sub-assembly configured to receive at least one second server rack (fig. 3, left side 124) 
.  
Claims 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grantham (US 2010/0300648), Ramsey (US 2013/0200266) and Bean (US 8,031,468).
Grantham and Ramsey disclose the claimed invention except for the structure of the first cooling sub-assembly comprises a set of frame members configured and disposed to retain the at least one first heat exchange member, the set of frame members supporting the at least one first heat exchange member to enable the thermal communication with the confined hot space for cooling of the at least one first server rack and the at least one second server rack (claim 4).  Grantham and Ramsey fail to disclose the second cooling sub-assembly comprising a structure configured to receive at least one second heat exchange member for exchanging heat between the first fluid flowing through the at least one second heat exchange member and the second fluid that removes the heat from the at least one first server rack and the at least one second server rack, and which flows through the confined hot space.  Bean teaches the structure (see fig. 10) of the first cooling sub-assembly (200) comprises a set of frame members (202s) configured and disposed to retain the at least one first heat exchange member (204), the set of frame members supporting the at least one first heat exchange member to enable the thermal communication with the confined hot space (fig. 1, 106) for cooling of the at least one first server rack (fig. 1, 102 on left of 106) and the at least one second server rack (fig. 1, 102 on right of 106) (claim 4), the set of .
Claims 7 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grantham (US 2010/0300648), Ramsey (US 2013/0200266), Grantham (US 7,944,692) and Bean (US 8,031,468).
With respect to Claim 7, Grantham ‘648 and Ramsey disclose the claimed invention except for a second cooling sub-assembly disposed in thermal communication with the confined hot space.  Grantham ‘692 teaches a first cooling sub-assembly (fig. 2, 1st 108) and a second cooling sub-assembly (fig. 2, 2nd 108) disposed in thermal communication with the confined hot space (104).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to duplicate the first cooling sub-assembly to have a second cooling sub-assembly so that cooling capacity is increased so a length of the hot space can be St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Grantham ‘648, Ramsey and Grantham ‘692 fail to disclose the second cooling sub-assembly comprising a structure configured to receive at least one second heat exchange member for exchanging heat between the first fluid flowing through the at least one second heat exchange member and the second fluid that removes the heat from the at least one first server rack and the at least one second server rack, and which flows through the confined hot space.  Bean teaches a second cooling sub-assembly (fig. 1, another 108) disposed in thermal communication with the confined hot space (106), the second cooling sub-assembly comprising a structure (200) configured to receive at least one second heat exchange member (204) for exchanging heat between the first fluid (col. 10, l. 41) flowing through the at least one second heat exchange member and the second fluid (col. 10, l. 17) that removes the heat from the at least one first server rack and the at least one second server rack, and which flows (col. 10, ll. 21-22) through the confined hot space (claim 7).  It would have been obvious to one of ordinary skill in the art before the date of the invention to modify the system of Grantham ‘648, Ramsey and Grantham ‘692 with the frame members of Bean that are “designed to secure the working components of the cooling unit” (col. 10, ll. 10-11).
With respect to Clam 10, Grantham ‘648 further teaches the at least one second heat exchange member (fig. 5, 150 on the right side) is disposed on an opposite side (right side of fig. 5) of [the] central portion of the central ceiling compared to the at least one first heat exchange member (fig. 5, 150 on the left side).  
Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grantham (US 2010/0300648), Ramsey (US 2013/0200266), Grantham (US 7,944,692), Bean (US 8,031,468) and Bean (US 2010/0188816).
Grantham ‘648, Ramsey, Grantham ‘692 and Bean ‘468 fail to disclose the first cooling sub-assembly and the second cooling sub-assembly comprise a first fluid section and a second fluid section, respectively, configured to enable fluid and thermal communication with the at least one respective heat exchange member and define a first fluid section end and a second fluid section end, each of the first and second fluid section ends enabling the thermal communication, the first fluid section end of the second fluid section of the second cooling sub-assembly configured to couple in series with the second fluid section end of the first fluid section of the first cooling sub-assembly to form a chain of cooling sub-assemblies (claim 8) and the first fluid section and the second fluid section further define a first electrical section and a second electrical section, respectively, having a first electrical section end and a second electrical section end, respectively, the first electrical section end of the second electrical section configured to enable electrical communication with the second electrical section end of the first electrical section (claim 9).  Bean ‘816 teaches the first cooling sub-assembly (fig. 5, 1st 30) and the second cooling sub-assembly (fig. 5, 2nd 30) comprise a first fluid section (fig. 3, “Liq” and “Vap” of 1st 30) and a second fluid section (fig. 3, “Liq” and “Vap” of 2nd 30), respectively, configured to enable fluid and thermal communication with the at least one respective heat exchange member (34) and define a first fluid section end (near end “Liq” and “Vap” of 1st 30) and a second fluid section end (far end of “Liq” and “Vap” of 1st 30), each of the first and second fluid st 30) and a second electrical section (38,40 adjacent to 2nd 30), respectively, having a first electrical section end (near end 38,40 of each 30) and a second electrical section end (far end 38,40 of each 30), respectively, the first electrical section end of the second electrical section configured to enable electrical communication (¶[0058], ll. 11-12) with the second electrical section end of the first electrical section (claim 9). It would have been obvious to one of ordinary skill in the art before the date of the invention to modify the system of Grantham ‘648, Ramsey, Grantham ‘692 and Bean ‘468 with the chain of cooling modules of Bean ‘816 for the purpose of scaling the canopy assembly to the desired length required (¶[0061], ll. 10-11).
Claims 2, 3, 7, 8, and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keisling (US 2012/0300391) and Ramsey (US 2013/0200266).
With respect to Claim 2 (for claims 3, 7, 8, and 10), Grantham teaches a system for cooling server racks comprising: a first server rack enclosure sub-assembly (fig. 3, 201a) the first server rack enclosure sub-assembly configured to receive at least one first server rack (1001a) configured to support at least one first server (101a1), the first server rack enclosure sub-assembly defining a front portion (fig. 3, portion of 1001a facing towards 12) with respect to the at least one first server rack and a rear portion 1), the second server rack enclosure sub-assembly defining a front portion (fig. 3, portion of 1002a facing toward from 12) with respect to the at least one second server rack and a rear portion (fig. 3, portion of 1002a facing away from 12) with respect to the at least one second server rack; a central ceiling (fig. 3, 203a and fig. 9, 301a) coupled to (see fig. 3 and 9) the rear portion of the second server rack enclosure sub-assembly and the rear portion of the first server rack enclosure sub-assembly and extending therebetween (see fig. 3), the central ceiling, the first server rack enclosure sub-assembly, and the second server rack enclosure sub-assembly defining a confined hot space (12); a first cooling sub-assembly (1101a) disposed above (see fig. 3) the central ceiling and in thermal communication with the confined hot space, the first cooling sub-assembly comprising a structure (see fig. 3, structure surrounding 1101a) configured to receive at least one first heat exchange member (fig. 3, 1101a) for exchanging heat between a first fluid (¶[0138], l. 4) flowing through the at least one first heat exchange member and a second fluid (17A and ¶[0053], l. 11) that removes heat from the at least one first server rack and the at least one second server rack, and which flows through the confined hot space, the at least one first heat exchanger member offset (see fig. 3, 1101a offset to the left) from a central portion (see fig. 3, center line for views 4A-4A and 4B-4B) ) of the central ceiling towards the first server rack (see fig. 3, 1001a on left); and a central cooling circuit (3001,3002) in thermal communication with the at least one first heat 
1), the first server rack enclosure sub-assembly defining a front portion (fig. 3, portion of 1001a facing towards 12) with respect to the at least one first server rack and a rear portion (fig. 3, portion of 1001a facing away from 12) with respect to the at least one first server rack, a second server rack enclosure sub-assembly (202a), the second server rack enclosure sub-assembly configured to receive at least one second server rack (1002a) configured to support at least one second server (102a1), the second server rack enclosure sub-assembly defining a front portion (fig. 3, portion of 1002a facing toward from 12) with respect to the at least one second server rack and a rear portion (fig. 3, portion of 1002a facing away from 12) with respect to the at least one second server rack; a central ceiling (fig. 3, 203a and fig. 9, 301a) coupled to (see fig. 3 and 9) the rear portion of the second server rack enclosure sub-assembly and the rear portion of the first server rack enclosure sub-assembly and extending therebetween (see fig. 3), the central ceiling, the first server rack enclosure sub-assembly, and the second server rack enclosure sub-assembly defining a confined hot space (12); a first cooling sub-assembly (1101a) disposed above (see fig. 3) the central ceiling and in thermal communication with the confined hot space, the first cooling sub-assembly comprising a structure (see fig. 3, structure surrounding 401a) configured to receive at least one first heat exchange member (fig. 3, 410a) for exchanging heat between a first fluid (¶[0138], l. 4) flowing through the at least one first heat exchange member and a second fluid 
With respect to Claims 3, 7, 8, and 10-12, Keisling further teaches the first fluid is a refrigerant (¶[0138], l. 4) and the second fluid is air (17A and ¶[0053], l. 11) (claim 3), a second cooling sub-assembly (1102a) disposed in thermal communication with the confined hot space, the second cooling sub-assembly comprising a structure (see fig. 3, structure surrounding 1102a) configured to receive at least one second heat exchange member  (1102a) for exchanging heat between the first fluid flowing through the at least one second heat exchange member and the second fluid that removes (see fig. 3) the heat from the at least one first server rack and the at least one second server rack, and which flows through the confined hot space (claim 7 fior claims 8-10), a second cooling sub-assembly (502a) disposed in thermal communication with the confined hot space, the second cooling sub-assembly comprising a structure (see fig. 3, structure surrounding 502a) configured to receive at least one second heat exchange member  (502a) for exchanging heat between the first fluid flowing through the at least one second heat exchange member and the second fluid that removes (see fig. 3) the heat from the at least one first server rack and the at least one second server rack, and which flows through the confined hot space (claim 7 fior claim 12), the first cooling sub-assembly and the second cooling sub-assembly comprise a first fluid section (see fig. 3, pipes near 1101a) and a second fluid section (pipes near 1102a), respectively, ,. 
Claims 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keisling (US 2012/0300391), Ramsey (US 2013/0200266) and Bean (US 8,031,468).
Keisling and Ramsey disclose the claimed invention except for the structure of the first cooling sub-assembly comprises a set of frame members configured and disposed to retain the at least one first heat exchange member, the set of frame members supporting the at least one first heat exchange member to enable the thermal communication with the confined hot space for cooling of the at least one first server rack and the at least one second server rack (claim 4).  Keisling and Ramsey fail to disclose the second cooling sub-assembly comprising a structure configured to receive at least one second heat exchange member for exchanging heat between the first fluid flowing through the at least one second heat exchange member and the second fluid that removes the heat from the at least one first server rack and the at least one second server rack, and which flows through the confined hot space.  Bean teaches the structure (see fig. 10) of the first cooling sub-assembly (200) comprises a set of frame members (202s) configured and disposed to retain the at least one first heat exchange member (204), the set of frame members supporting the at least one first heat exchange member to enable the thermal communication with the confined hot space (fig. 1, 106) for cooling of the at least one first server rack (fig. 1, 102 on left of 106) and the at least one second server rack (fig. 1, 102 on right of 106) (claim 4), the set of frame members is configured and disposed to support at least one refrigerant fluid supply line (210) and at least one refrigerant fluid return line (218), the at least one first heat exchange member in fluid and thermal communication with the central cooling .
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keisling (US 2012/0300391), Ramsey (US 2013/0200266), Grantham (US 7,944,692), Bean (US 8,031,468) and Bean (US 2010/0188816).
Keisling, Ramsey, Grantham and Bean ‘468 fail to disclose the first fluid section and the second fluid section further define a first electrical section and a second electrical section, respectively, having a first electrical section end and a second electrical section end, respectively, the first electrical section end of the second electrical section configured to enable electrical communication with the second electrical section end of the first electrical section.  Bean ‘816 teaches the first fluid section and the second fluid section further define a first electrical section (38,40 adjacent to 1st 30) and a second electrical section (38,40 adjacent to 2nd 30), respectively, having a first electrical section end (near end 38,40 of each 30) and a second electrical section end (far end 38,40 of each 30), respectively, the first electrical section end of the second electrical section configured to enable electrical 
Suggest Claim Amendments
The Examiner is suggesting the following claim amendments to address claim formality issues.

2. A system for cooling server racks comprising:
a first server rack enclosure sub-assembly, the first server rack enclosure sub-assembly configured to receive at least one first server rack configured to support at least one first server, the first server rack enclosure sub-assembly defining a front portion with respect to the at least one first server rack and a rear portion with respect to the at least one first server rack;
a second server rack enclosure sub-assembly, the second server rack enclosure sub-assembly configured to receive at least one second server rack configured to support at least one second server, the second server rack enclosure sub-assembly defining a front portion with respect to the at least one second server rack and a rear portion with respect to the at least one second server rack;
a central ceiling coupled to the rear portion of the second server rack enclosure sub-assembly and the rear portion of the first server rack enclosure 
a first cooling sub-assembly disposed above the central ceiling and in thermal communication with the confined hot space, the first cooling sub-assembly comprising a structure configured to receive at least one first heat exchange member for exchanging heat between a first fluid flowing through the at least one first heat exchange member and a second fluid that removes the heat from the at least one first server rack and the at least one second server rack, and which flows through the confined hot space, the at least one first heat exchanger member offset from a central portion of the central ceiling towards one of the first or second server racks; and
a central cooling circuit in thermal communication with the at least one first heat exchange member of the first cooling sub-assembly, the central cooling circuit configured to remove the heat transferred to the first fluid.  
3. The system according to claim 2, wherein the first fluid is a refrigerant and the second fluid is air or a gas.  
4. The system according to claim 2, wherein the structure of the first cooling sub-assembly comprises a set of frame members configured and disposed to retain the at least one first heat exchange member, the set of frame members supporting the at least one first heat exchange member to enable the thermal communication with the confined hot space for cooling of the at least one first server rack and the at least one second server rack.  

6. The system according to claim 4, wherein the set of frame members is configured and disposed to support at least one forced convection cooling member in fluid communication with the at least one first heat exchange member to enable the cooling of the at least one first server rack and the at least one second server rack.  
6. The system according to claim 4, wherein the set of frame members is configured and disposed to support at least one forced convection cooling member in fluid communication with the at least one first heat exchange member to enable the cooling of the at least one first server rack and the at least one second server rack.  
7. The system according to claim 4, further comprising a second cooling sub-assembly disposed in thermal communication with the confined hot space, the second cooling sub-assembly comprising a structure configured to receive at least one second heat exchange member for exchanging heat between the first fluid flowing through the at least one second heat exchange member and the second fluid that removes the heat from the at least one first server rack and the 
8. The system according to claim 7, wherein the first cooling sub-assembly and the second cooling sub-assembly comprise a first fluid section and a second fluid section, respectively, configured to enable fluid and thermal communication with a respective at least one first or at least one second heat exchange member and define a first fluid section end and a second fluid section end, each of the first and second fluid section ends enabling the thermal communication, the first fluid section end of the second fluid section of the second cooling sub-assembly configured to couple in series with the second fluid section end of the first fluid section of the first cooling sub-assembly to form a chain of cooling sub-assemblies.  
9. The system according to claim 8, wherein the first fluid section and the second fluid section further define a first electrical section and a second electrical section, respectively, having a first electrical section end and a second electrical section end, respectively, the first electrical section end of the second electrical section configured to enable electrical communication with the second electrical section end of the first electrical section.  
10. The system according to claim 7, wherein the at least one second heat exchange member is disposed on an opposite side of [[a]] the central portion of the central ceiling compared to the at least one first heat exchange member.  
11. The system according to claim 2, wherein the first cooling sub-assembly includes a fluid section in fluid communication with the at least one first the central portion of the central ceiling such that the at least one first heat exchange member is disposed adjacent to the fluid section 
12. The system according to claim 7, wherein the first and second cooling sub-assemblies include a respective first and second fluid sections in fluid communication with a respective at least one first [[and]] or at least one second heat exchange member, the first and second fluid sections disposed at [[a]] the central portion of the central ceiling such that the at least one first heat exchange member is disposed adjacent to the first fluid section, , and the at least one second heat exchange member offset from the central portion of the central ceiling towards an opposite one of the first or second server racks. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835